Case 1:18-cv-01519-MN Document 252 Filed 01/19/21 Page 1 of 1 PageID #: 8999



                                                                          Fish & Richardson P.C.
                                                                          222 Delaware Avenue
VIA ECF                                                                   17th Floor
                                                                          P.O. Box 1114
                                                                          Wilmington, DE 19899-1114
                                                                          302 652 5070 main
                                                                          302 652 0607 fax
January 19, 2021

                                                                          Susan E. Morrison
                                                                          Principal
The Honorable Maryellen Noreika                                           morrison@fr.com
U.S. District Court                                                       302 778 8434 direct
844 King Street
Wilmington, DE 19801

Re:    Finjan LLC v. Rapid7, Inc. and Rapid7 LLC,
       D. Del., C.A. No. 18-1519-MN

Dear Judge Noreika:

I write on behalf of the parties in the above-referenced matter. The parties thank the Court for
the teleconference on Friday, January 15. Since that conference, the parties have conferred with
their respective clients and each other, and both Finjan and Rapid7 consent to a jury trial before
Magistrate Judge Burke.

The parties are available at the Court’s convenience to discuss these issues.


Respectfully submitted,

/s/ Susan E. Morrison

Susan E. Morrison
